Citation Nr: 0105295	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  90-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bursitis of the knees.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder other than a hiatal hernia.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
irritation of the eyes.

(The issue of the veteran's entitlement to an effective date 
prior to February 2, 1989, for an award of service connection 
for bilateral hearing loss, is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied, among other issues, the 
veteran's applications to reopen claims for service 
connection for arthritis of multiple joints, a 
gastrointestinal disorder, bursitis of the knees, and for 
irritation of the eyes.  The veteran perfected a timely 
appeal of this determination to the Board.

In February 1991, the veteran, accompanied by his former 
representative, appeared in Washington, DC, for a hearing 
conducted by one of the undersigned Veterans Law Judges, a 
former medical Member of the Board, and a Counsel to the 
Board who was not present as an acting Law Member.  
Thereafter, in a June 1991 decision, the Board denied each of 
the issues identified on the title page.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision, dated in July 
1993, the Court vacated that decision and remanded the matter 
to the Board for additional proceedings.  The case was then 
returned to the Board for compliance with the Court's 
decision.  In December 1993, the case was remanded for 
further development and adjudication.

In March 1992, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  In December 1993, the RO 
notified the veteran that the audiotape of the hearing had 
unfortunately been lost and offered him the opportunity to 
testify at another hearing; that was conducted in February 
1994.  The transcript of that hearing has been associated 
with the claims folder and will be considered by the Board in 
the following decision.

When this matter was again before the Board in December 1995, 
his application to reopen a claim for service connection for 
an acquired psychiatric disorder with bruxism was granted and 
service connection was established.  The other issues on 
appeal, including the four identified on the title page, 
however, were remanded in light of the veteran's August 1995 
request to appear at a hearing before a Member of the Board 
at the local VA office; that hearing was conducted in March 
1996 before another of the undersigned Veterans Law Judges.  
Thereafter, in an October 1996 decision, the latter Veterans 
Law Judge denied the veteran's applications to reopen claims 
for service connection for the disabilities listed on the 
title page.  The veteran again appealed to the Court, and in 
an October 1998 Memorandum Decision, the Court vacated that 
decision and remanded the matter to the Board for additional 
proceedings.  As a result, when this matter was again before 
the Board in March 1999, it was remanded for further 
development and adjudication.  Because the RO has continued 
to deny the veteran's applications to reopen these service 
connection claims, the case has been returned to the Board 
for further appellate consideration.

As a final preliminary matter, the Board observes that, in a 
July 1996 rating decision, the RO granted service connection 
for a hiatal hernia, i.e., a gastrointestinal disorder.  As 
such, the Board will consider the veteran's application to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder as one for a disability other than 
a hiatal hernia.  In addition, during the time in which the 
veteran has prosecuted the instant appeal, several other 
claims that were previously considered by the Board have been 
resolved.  As such, because the only issue in appellate 
status other than the ones noted above is the subject of a 
separate decision of the Board, which will be issued 
concurrently with this one, this decision will address only 
those issues identified on the title page.


FINDINGS OF FACT

1.  The veteran served in combat during World War II.

2.  Most of the veteran's service medical records were 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  The RO notified the veteran of this fact and 
made multiple attempts to procure alternative service medical 
records and subsequently obtained unit sick reports, dated 
from 1944 and 1945.

3.  In an August 1978 rating decision, the RO denied service 
connection for bursitis of the knees; the veteran was 
provided notice of the decision and of his appellate rights, 
he did not appeal this determination, and the decision became 
final.

4.  In an August 1984 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for arthritis of multiple joints.  The veteran was 
provided notice of the decision and of his appellate rights, 
he did not appeal this determination, and the decision became 
final.

5.  In a March 1981 decision, the Board denied service 
connection for a stomach (gastrointestinal) disability and 
that decision is final.

6.  In a March 1980 rating decision, the RO denied service 
connection for irritation of the eyes; the veteran was 
provided notice of the decision and of his appellate rights, 
he did not appeal this determination, and the decision became 
final.

7.  Evidence added to the record since the April 1978 rating 
decision that denied the veteran's claim of entitlement to 
service connection for bursitis of the knees is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

8.  Evidence added to the record since the August 1984 rating 
decision that denied the veteran's application to reopen a 
claim of entitlement to service connection for arthritis of 
multiple joints is so significant that it must be considered 
in order to fairly decide the merits of the case.

9.  Evidence added to the record since the March 1981 Board 
decision that denied the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder, other 
than a hiatal hernia, is so significant that it must be 
considered in order to fairly decide the merits of the case.

10.  Evidence added to the record since the March 1980 rating 
decision that denied the veteran's claim of entitlement to 
service connection for a disorder manifested by irritation of 
the eyes is so significant that it must be considered in 
order to fairly decide the merits of the case.

11.  Service connection is in effect for eczema, and for 
dysthymia, anxiety, with bruxism.


CONCLUSIONS OF LAW

1.  The RO's August 1978 decision, which denied service 
connection for bursitis of the knees, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2000).

2.  The RO's unappealed August 1984 decision, which denied 
the veteran's application to reopen his claim for service 
connection for arthritis of multiple joints, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2000).

3.  The Board's March 1981 decision, which denied the 
veteran's claim for service connection for a gastrointestinal 
disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§  20.1100, 20.1105 (2000).

4.  The RO's unappealed March 1980 decision, which denied the 
veteran's claim for service connection for irritation of the 
eyes, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).

5.  Evidence received since the August 1978 RO rating 
decision is new and material; the claim of entitlement to 
service connection for bursitis of the knees is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

6.  Evidence received since the August 1984 RO rating 
decision is new and material; the claim of entitlement to 
service connection for arthritis of multiple joints is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

7.  Evidence received since the March 1981 Board decision is 
new and material; the claim of entitlement to service 
connection for a gastrointestinal disability, other than a 
hiatal hernia, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

8.  Evidence received since the March 1980 RO rating decision 
is new and material; the claim of entitlement to service 
connection for irritation of the eyes is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Because the veteran's claims of entitlement to service 
connection for bursitis of the knees, multiple joint 
arthritis and for a disorder manifested by irritation of the 
eyes involve attempts to reopen claims subsequent to 
unappealed RO denials, the pertinent legal authority 
governing finality and reopening of previously disallowed 
claims is pertinent to these claims.  In this situation, if a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Further, because the veteran's application to reopen his 
claim for a gastrointestinal disability, other than a hiatal 
hernia, involves an attempt to reopen a claim that has 
previously been denied by the Board, the laws and regulations 
pertaining to finality and reopening of claims are also 
pertinent to the appeal on the issue.  When the Board 
disallows a claim, the disallowance is final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).  

In either of the above cases, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (expressly rejecting the standard set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the Federal Circuit, citing to the language of 38 C.F.R. 
§ 3.156(a), declared that the evidence need only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Indeed, the Federal Circuit, 
reviewing the history of 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
the Court provided further guidance for the adjudication of 
previously denied claims to which finality had attached.  
Under Elkins, as since modified by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Secretary must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, the Secretary 
must then proceed to evaluate the merits of the claim, but 
only after ensuring that his duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  That notwithstanding, the 
Board finds that applying the correct legal standard without 
first remanding the claims to the RO is not prejudicial to 
the veteran because of the Board's favorable disposition on 
the reopening determination.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

A.  Bursitis of the knees

In an unappealed August 1978 rating decision, the RO denied 
service connection for bursitis of the knees.  The evidence 
of record at the time of that decision included the available 
service medical records, an August 1948 VA examination 
report; VA and private treatment and hospitalization records, 
dated from June 1948 to June 1978; lay statements prepared by 
fellow servicemen; and statements of the veteran.

The pertinent evidence received since the August 1978 rating 
action includes VA and private treatment and hospitalization 
records, dated from February 1979 to January 1996; numerous 
VA examination reports, dated from September 1987 to December 
1999; transcripts of the testimony offered by the veteran and 
two friends at hearings conducted before hearing officers at 
the RO in July 1979, January and September 1980, April 1987 
and February 1994; transcripts of hearings conducted before 
two of the undersigned Veterans Law Judges, held in February 
1991 and March 1996; sick reports from the veteran's unit, 
dated in 1944 and 1945; numerous lay statements, prepared by 
former service colleagues as well as by individuals with whom 
the veteran worked shortly subsequent to his discharge from 
active duty; and statements of the appellant.

Almost all of the voluminous evidence cited to above is new.  
In addition, the evidence is material because it results in a 
more complete record.  Of particular significance, however, 
are four statements and reports prepared by Dr. Kenneth 
Pierson, dated between January 1980 and September 1984, in 
which he opined that the veteran's knee disability was 
related to the hardships and conditions he endured while 
serving in combat during World War II.  In addition, a May 
1993 VA outpatient treatment entry reflects that the examiner 
reported that the veteran's right knee problems were related 
to trauma sustained during World War II.  As such, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the claim of entitlement to service connection 
for bursitis of the knees is reopened.

B.  Arthritis of multiple joints

In an unappealed August 1984 rating decision, the RO denied 
the veteran's application to reopen a claim for service 
connection for arthritis of multiple joints.  The evidence of 
record at the time of that decision included the available 
service medical records; an August 1948 VA examination 
report; VA and private treatment and hospitalization records, 
dated from June 1948 to March 1984; lay statements prepared 
by several fellow servicemen and post-service work 
colleagues; testimony offered by the veteran and two friends 
at hearings conducted before hearing officers at the RO in 
July 1979 as well as in January and September 1980; and 
statements of the veteran.

The pertinent evidence received since the August 1984 rating 
action includes VA and private treatment and hospitalization 
records, dated from September 1984 to January 1996; numerous 
VA examination reports, dated from September 1987 to December 
1999; transcripts of the testimony offered at hearings 
conducted before hearing officers at the RO in April 1987 and 
February 1994; transcripts of hearings conducted before two 
of the undersigned Veterans Law Judges, held in February 1991 
and March 1996; sick reports from the veteran's unit, dated 
in 1944 and 1945; numerous lay statements, prepared by former 
service colleagues; and statements of the veteran.

Almost all of the voluminous evidence referred to above is 
new.  In addition, the evidence is material because it 
results in a more complete record.  Of particular 
significance, however, is Dr. Pierson's September 1984 
report, in which he indicates that the veteran suffered from 
joint deterioration that had its onset during World War II.  
Also of note is a May 1987 VA examination report in which a 
physician observed that the veteran had had a chronic skin 
condition since service and noted that service connection was 
in effect for eczema of the left hand.  The examiner, 
however, diagnosed the veteran's service-connected skin 
disability as psoriasis rather than eczema.  Further he 
stated that the veteran suffered from psoriatic arthritis; 
although he described the latter condition as "hereditary," 
this suggests a relationship between the veteran's arthritis 
and his service-connected skin disability.  Further, in a May 
1994 VA psychiatric examination report, the physician opined 
that the veteran's "problems with his feet, ankles and 
hands" were related to his period of military service.  

The Board observes that these medical conclusions are 
consistent with the statements and testimony indicating that 
the veteran exhibited orthopedic problems, including 
arthritis, during service due to combat-related conditions.  
In addition, it shows that multiple joint arthritis might 
have had its onset during the veteran's period of active 
duty.  Further, it arguably suggests that service connection 
might be warranted on a secondary basis because the 
disability might be related to his service-connected skin 
disability.  As such, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claim of entitlement to service connection 
for multiple joint arthritis is reopened.

C.  A gastrointestinal disorder, other than a hiatal hernia

In a March 1981 decision, the Board denied service connection 
for a gastrointestinal disability.  The evidence of record at 
the time of that decision included the available service 
medical records; an August 1948 VA examination report; VA and 
private treatment and hospitalization records, dated from 
June 1948 to September 1980; lay statements prepared by 
several of the veteran's fellow servicemen; testimony offered 
by the veteran and two friends at hearings conducted before 
hearing officers at the RO in July 1979, as well as in 
January and September 1980; and statements of the veteran.

The pertinent evidence received since the March 1981 Board 
decision includes VA and private treatment and 
hospitalization records, dated from November 1983 to January 
1996; numerous VA examination reports, dated from September 
1987 to December 1999; transcripts of the testimony offered 
by the veteran at hearings conducted before hearing officers 
at the RO in April 1987 and February 1994; transcripts of 
hearings conducted before two of the undersigned Veterans Law 
Judges, held in February 1991 and March 1996; sick reports 
from the veteran's unit, dated in 1944 and 1945; numerous lay 
statements, prepared by former service colleagues as well as 
by individuals with whom the veteran worked shortly 
subsequent to his discharge from active duty; and statements 
of the appellant.

Almost all of the voluminous evidence cited to above is new.  
Further, the evidence is material because it results in a 
more complete record.  Of particular significance is the 
April 1996 VA gastrointestinal examination report.  That 
report reflects that the physician diagnosed the veteran as 
having "probable gastric and/or duodenal ulcer disease with 
accompanying gastritis" as well as "hiatal hernia with 
reflux esophagitis."  Based on a medical opinion provided by 
a rating board physician in May 1996, service connection was 
established for a hiatal hernia on the basis that the 
condition was aggravated by medication used to treat the 
veteran's service-connected foot disability.  In addition, in 
the April 1996 report, the physician commented that the 
veteran's gastrointestinal disease was probably related to 
his military service during World War II.  Finally, the Board 
notes that there is substantial medical evidence indicating 
that the veteran's gastrointestinal disability might be 
aggravated by symptoms such as anxiety and nervousness that 
are apparently manifestations of his service-connected 
psychiatric disability.

The Board observes that these medical conclusions are 
consistent with the lay statements and testimony indicating 
that the veteran exhibited gastrointestinal problems during 
service due to combat-related conditions.  In addition, it 
shows that the veteran's gastrointestinal disability may have 
had its onset during his period of active duty.  
Alternatively, the evidence also reflects that the veteran 
might suffer from a gastrointestinal disability that is 
related to his service-connected "dysthymia, anxiety with 
bruxism" (psychiatric disability).  As such, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim for service connection for a 
gastrointestinal disability, other than a hiatal hernia, is 
reopened.

D.  Irritation of the eyes

In an unappealed March 1980 rating decision, the RO denied 
the veteran's claim for service connection for irritation of 
the eyes.  The evidence of record at the time of that 
decision included the available service medical records; an 
August 1948 VA examination report; VA and private treatment 
and hospitalization records, dated from June 1948 to January 
1980; lay statements prepared by several fellow servicemen; 
testimony offered by the veteran and two friends at hearings 
conducted before hearing officers at the RO in July 1979 as 
well as in January 1980; and statements of the veteran.

The pertinent evidence received since the March 1980 rating 
action includes VA and private treatment and hospitalization 
records, dated from September 1980 to January 1996; numerous 
VA examination reports, dated from September 1987 to December 
1999; transcripts of hearing testimony presented at the RO in 
July 1979, January and September 1980, April 1987 and 
February 1994; transcripts of hearings conducted before two 
of the undersigned Veterans Law Judges, held in February 1991 
and March 1996; sick reports from the veteran's unit, dated 
in 1944 and 1945; numerous lay statements, prepared by former 
service colleagues as well as by individuals with whom the 
veteran worked shortly subsequent to his discharge from 
active duty; and statements of the appellant.

Almost all of the voluminous evidence referred to above is 
new. The evidence is also material because it results in a 
more complete record.  Of particular significance are private 
treatment records showing that the veteran was seen on 
several occasions for complaints of "irritated eyes" as 
well as his sworn testimony that he has suffered from this 
recurrent condition since his combat service during World War 
II.  Complaints of irritated eyes are within a lay person's 
competence. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The Board cautions the appellant, however, that mere 
irritation of the eyes, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Nevertheless, in light of the foregoing, the Board finds that 
this is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The claim is 
reopened.


ORDER

The claims of entitlement to service connection for bursitis 
of the knees; arthritis of multiple joints; a 
gastrointestinal disability, other than a hiatal hernia; and 
a disorder manifested by irritation of the eyes, are 
reopened. 


REMAND

In light of the Veterans Claims Assistance Act of 2000 and 
the aforementioned findings and conclusions, RO must 
reconsider these claims on the merits.  Prior to 
readjudication of the claim on the merits, however, the Board 
finds that additional development is warranted to fulfill the 
"duty to assist," as that term is defined under the 
Veterans Claims Assistance Act of 2000.

A review of the record shows that the veteran receives 
significant regular VA and private medical care for numerous 
disabilities, including those noted above.  Unfortunately, 
however, treatment records, dated subsequent to January 1996, 
have not been associated with the claims folder.  Hence, on 
remand, the RO must attempt to obtain any outstanding records 
of the veteran's treatment for these disabilities because 
they are relevant to the disposition of these claims.  See 
Veterans Claims Assistance Act of 2000.  After all such 
records are associated with the claims file, the duty to 
assist requires that the RO should afford the veteran 
appropriate VA examinations, which take into account the 
records of his prior medical history, to determine the 
current nature, extent and etiology of any knee, arthritic, 
gastrointestinal and eye impairment found to be present.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition, as discussed above, the VA physician who 
conducted the May 1987 compensation and pension examination 
diagnosed the veteran as having psoriatic arthritis and 
indicated that this type of arthritis might be related to his 
service-connected skin disability.  The evidence also shows 
that the veteran might have a gastrointestinal disability 
that was caused or aggravated by his service-connected 
psychiatric disability.  In this regard, the Board notes that 
in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that "pursuant to [38 U.S.C.A.] § 1110 [ (West 1991)] and 
[38 C.F.R.] § 3.310(a) [(2000)], when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id.  Thus, 
the RO must also consider whether the veteran's service-
connected skin and psychiatric disabilities caused or 
aggravated multiple joint arthritis or any gastrointestinal 
disorder.

Further, at his March 1996 hearing, the veteran noted that 
service connection for skin disability was in effect and 
essentially alternatively contended that his irritation of 
the eyes was either a manifestation of that disability or a 
distinct condition secondary to that disability.  A review of 
the claims folder does not reveal any competent medical 
evidence to support this assertion.  Nevertheless, under the 
Veterans Claims Assistance Act of 2000 the claim that the 
appellant has a disorder manifested by chronic irritation of 
the eyes that is related to his service-connected skin 
disability must be initially reviewed by the RO.

As a final point, the Board observes that in adjudicating 
these claims, the RO has yet to document their consideration 
of 38 U.S.C.A. § 1154(b) with respect to each of the 
foregoing issues.  Hence, in reconsidering each of these 
issues, the RO must specifically document their consideration 
of that statute.  See Dambach v. Gober, 223 F.3d 1376 (Fed. 
Cir. 2000).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for any knee, gastrointestinal 
or eye impairment, as well as for 
arthritis.  This specifically includes 
any outstanding inpatient or outpatient 
records, since January 1996, from VA 
Medical Centers in Lincoln and Omaha, 
Nebraska, as well as all other records 
from any facility or source identified by 
the appellant.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
etiology of any bursitis of the knee or 
multiple joint arthritis.  It is 
imperative that the physician designated 
to examine the veteran reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that any bursitis of the knee, and/or 
arthritis is related to the veteran's 
period of military service, to 
specifically include his combat service 
during World War II.  Further, the 
examiner must offer an opinion whether it 
is at least as likely as not that 
multiple joint arthritis had its onset 
within the first post-service year, as 
well as whether it is at least as likely 
as not that multiple joint arthritis was 
caused or aggravated by his service-
connected skin disability.  In offering 
these opinions, the physician must 
specifically comment upon the pertinent 
medical evidence in the claims folder, to 
include all evidence discussed above.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo an VA 
gastrointestinal examination to determine 
the etiology of any gastrointestinal 
disability, other than hiatal hernia, 
found to be present.  It is imperative 
that the physician designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
offer an opinion as to whether it is at 
least as likely as not that any 
gastrointestinal disability, other than a 
hiatal hernia, is related to the 
veteran's period of military service, to 
specifically include his combat service 
during World War II.  In addition, the 
physician should indicate whether it is 
at least as likely as not that any 
gastrointestinal disability is caused or 
aggravated by his service-connected 
psychiatric disability.  In offering 
these opinions, the physician should 
specifically comment upon the pertinent 
medical evidence in the claims folder, to 
include all evidence discussed above.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo an appropriate 
VA examination to determine the etiology 
of any disorder manifested by irritation 
of the eyes.  It is imperative that the 
physician designated to examine the 
veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
offer an opinion as to whether it is at 
least as likely as not that a disorder 
manifested by irritation of the eyes is a 
chronic condition related to the 
veteran's period of military service, to 
include his combat service during World 
War II.  The examiner must also offer an 
opinion as to whether it is at least as 
likely as not that that condition is a 
manifestation of or is related to the 
veteran's service-connected skin 
condition.  In offering these opinions, 
the physician must comment upon the 
pertinent medical evidence in the claims 
folder, to include that discussed above.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should adjudicate, on a de 
novo basis, the issues of entitlement to 
service connection, on a direct basis, 
for bursitis of the knees, arthritis of 
multiple joints, a gastrointestinal 
disability, other than a hiatal hernia, 
and a disorder manifested by irritation 
of the eyes.  The RO must also consider 
whether service connection is warranted 
on a secondary basis.  All adjudications 
must be made in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
adjudicating these claims, the RO must 
specifically document their consideration 
of 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§§ 3.304 and 3.310.  In making each of 
these determinations, the RO must provide 
adequate reasons and bases for its 
conclusions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

8.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


			
	DEREK R. BROWN 	BRUCE E. HYMAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	D. C. SPICKLER
	Veterans Law Judge
Board of Veterans' Appeals

 



